Citation Nr: 0729624	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  05-18 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a punctured ear drum 
with hearing loss of the left ear.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The appellant was a member of the Louisiana Army National 
Guard, who had a period of active duty for training (ADT) 
from June 20, 1974, to August 6, 1974.

This case comes before the Board of Veterans? Appeals (Board) 
on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  In July 2007, the appellant appeared 
and testified before the undersigned at a Travel Board 
hearing held at the RO.  The hearing transcript is associated 
with the claims folder.


FINDING OF FACT

There is no competent evidence that the appellant manifests a 
punctured ear drum or residuals thereof, or that left ear 
hearing loss either had its onset in service and/or is 
related to disease or injury during active service.


CONCLUSION OF LAW

A punctured ear drum with hearing loss of the left ear was 
not incurred in or aggravated during active service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.307(a)(1) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1) (2007).  The notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  A section 
5103 notice for a service connection claim must advise a 
claimant of the criteria for establishing a disability rating 
and effective date of award.  Dingess v. Nicholson, 19 Vet. 
App. 473, 491 (2006).

The appellant filed his service connection claim in October 
2003.  Pre-adjudicatory RO letters in November 2003, August 
2004, and September 2004, advised him of the types of 
evidence and/or information deemed necessary to substantiate 
his claim and the relative duties upon himself and VA in 
developing his claim.  The list of potentially relevant 
evidence included factual information pertaining to the dates 
and locations of treatment in service, statements from 
individuals with personal knowledge of in-service injury or 
disease, records and statements from service medical 
personnel, employment physical examinations, post-service 
medical records, pharmacy prescription records and insurance 
examination reports.  He was advised to send in the relevant 
evidence himself or to request RO assistance in obtaining 
them.  He was further advised that he had the ultimate 
responsibility to obtain all records not in the possession of 
a federal agency.  A post-adjudicatory RO letter in April 
2007 indicates that a "Dingess-Hartman" explanation was 
enclosed.

A notice error is presumed prejudicial to the claimant unless 
it is demonstrated that (1) any defect in notice was cured by 
actual knowledge on the part of the claimant, (2) that a 
reasonable person could be expected to understand from the 
notice provided what was needed, or (3) that a benefit could 
not possibly have been awarded as a matter of law.  Sanders 
v. Nicholson, 487 F.3d. 881, 889-891 (Fed. Cir. 2007).  The 
pre-adjudicatory notices provided to the appellant 
substantially complied with the VCAA mandates.  A notice 
error occurred by not providing the appellant of the specific 
language of 38 C.F.R. § 3.159.  In his original application, 
the appellant reported "none" for any relevant post-service 
treatment records or for having any person with knowledge of 
his claimed in-service injury.  He later indicated that 
records from his family doctor in the 1970s are not 
reasonably available.  As there is no potentially relevant 
additional evidence, such a notice error is harmless.  See 
generally Medrano v. Principi, 21 Vet. App. 165 (2007).  As 
the claim remains denied, there is no prejudice in failing to 
timely advise the appellant of the criteria for establishing 
a disability rating and effective date of award as the issues 
are moot.  

The Board is of the opinion that, from the notices provided, 
a reasonable person could be expected to understand from the 
notice provided what was needed.  The Board further concludes 
that the appellant has received all essential notice, has had 
a meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

Regarding the duty to assist, the record includes the 
appellant's service medical records obtained from the 
Louisiana Army National Guard.  From his report, he denies 
having been provided the opportunity to receive in service 
treatment for his left ear disability.  There are no 
outstanding requests to obtain any available private medical 
records for which the appellant has both identified and 
authorized VA to obtain on his behalf.  As there is no 
competent evidence indicating a possible association between 
current disability and service, and the preponderance of the 
evidence is against a finding of persistent or recurrent 
symptoms since service, VA has no duty to obtain medical 
examination or opinion in the case.  Wells v. Principi, 326 
F. 3d. 1381, 1384 (Fed. Cir. 2003); McLendon v. Nicholson, 20 
Vet. App. 79, 84-86 (2006).  There is no reasonable 
possibility that any further assistance to the appellant 
would be capable of substantiating his claim.

The appellant seeks VA compensation for a disability he 
describes as a punctured ear drum with hearing loss of the 
left ear.  Service connection is established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty, 
during a period of wartime service.  38 U.S.C.A. § 1110 (West 
2002).  

Under VA regulations, impaired hearing is considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2007).  

An individual must have served 90 days or more of active 
service to obtain the benefit of the presumptive service 
connection provisions of 38 C.F.R. § 3.307 and § 3.309.  
38 C.F.R. § 3.307(a)(1) (2007).

The appellant's service medical records do not show complaint 
or treatment for left ear hearing loss or a punctured ear 
drum.  On July 27, 1974, he presented to the emergency room 
with complaint of a left earache.  Examination showed 
"membrane intact, no infection."  On July 29, 1974, his 
commanding officer initiated action to discharge him from 
service.  It was noted that he was a disciplinary problem 
having attempted to start a race riot, being disrespectful to 
his superiors, and failing to timely return to duty after 
sick call events.  On July 30, 1974, the appellant declined 
to submit a rebuttal statement.  He also declined a 
separation examination.  He was discharged from the Army 
National Guard on August 19, 1974, having failed to complete 
his period of active duty training (ADT).

The appellant filed an application for service connection for 
a punctured ear drum with resulting left ear hearing loss in 
October 2003.  He reported "none" as having received 
treatment in service, for having civilian treatment, and for 
having persons other than physicians having knowledge about 
his condition.

The appellant next submitted a November 2003 VA medical 
report of examination.  In pertinent part, the examination 
report reads as follows:

I.	History of disability or disabilities and date 
each was first treated or observed:

Ruptured eardrum 1974 after shooting machine gun in 
army.

II.	Symptoms:

hearing loss

III.	Diagnostic procedures and findings (List all 
procedures employed in establishing diagnosis 
and your findings from all X-rays, lab tests, 
etc.):

Hearing test 	profound sensorineural hearing 
loss Left ear
		high frequency sensorineural hearing 
loss Right ear

IV.	Diagnosis (List all conditions and describe 
severity.  Include date of onset of each 
condition.):

profound sensorineural hearing loss
high frequency sensorineural hearing loss

V.	Prognosis (for each condition):

No presc. available

According to his subsequent statements and testimony of 
record, the appellant claims that he injured his left ear 
after firing M-16 machine guns.  He indicates that his 
hearing protection repeatedly fell out of place.  He 
variously describes his in-service symptoms as having 
weakened hearing and/or deafness.  He stated that he was 
discharged the day following his injury, and that the 
military did not provide him treatment or examination for his 
ruptured left ear drum and hearing loss prior to his 
discharge from service.  His representative has clarified 
that his July 27, 1974, treatment for left earache was 
unrelated to the claimed eardrum injury.  At his hearing, he 
initially testified that a VA doctor in 1974 performed x-rays 
and found that the "eardrum was gone."  He later changed 
his testimony indicating that he saw a private examiner who 
informed him that his ear was probably infected, and that the 
VA examiner in 2003 "discovered that my eardrum was gone."  
He later testified that he thought he first sought treatment 
two or three years after his discharge from service.

At the outset, the Board notes that the November 2003 
examination report does not contain actual audiometric 
results.  For purposes of this decision only, the Board will 
presume the existence of current left ear sensorineural 
hearing loss per VA standards.  The appellant's service 
medical records reflect one instance of treatment for left 
earache on July 27, 1974, with physical examination showing 
an intact tympanic membrane.  There is no documentation, 
either in service or after service, of any treatment or 
diagnosis of a ruptured eardrum or residuals thereof.  The 
November 2003 examination report first reflects a diagnosis 
of left ear hearing loss.  This examination report merely 
transcribes the appellant's claimed history of ruptured 
eardrum and left ear hearing loss beginning in service, and 
does not include any analysis linking the current left ear 
hearing loss to the claimed in- service injury.  This 
examination report has no probative value with respect to the 
etiology of the appellant's left ear hearing loss.  See 
generally LeShore v. Brown, 8 Vet. App. 406, 409 (1993) 
(medical examination report simply reporting a past medical 
history, unenhanced by any additional medical comment, does 
not constitute competent medical opinion).

Rather, the only evidence in this case suggesting that the 
appellant ruptured an eardrum in service with resultant left 
ear hearing loss consists of the statements and testimony of 
the appellant himself.  These assertions have no probative 
value as he not shown to possess the requisite medical 
training to speak to issues of medical diagnosis and 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); 38 C.F.R. § 3.159(a) (2007).  Furthermore, the Board 
finds that the preponderance of the evidence is against a 
finding of persistent or recurrent symptoms of left hearing 
loss since service.  The 29-year time interval between 
service separation and the earliest clinical documentation of 
left ear hearing loss is a factor weighing against a finding 
of service connection.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The appellant's statements and testimony 
alleging persistent left ear hearing loss since service is 
not persuasive, as he is shown to be an unreliable historian.  
His recollections of his claimed injury and treatment is 
confusing and, at times, irreconcilably conflicting.  For 
instance, his assertions of having a punctured ear drum 
diagnosed by "x-ray" examination close in time to his 
discharge from service seems unlikely and directly conflicts 
with his later report that the doctor who evaluated him after 
service indicated he only had an ear infection.  Furthermore, 
his report of being diagnosed with a punctured eardrum is not 
corroborated by any medical evidence.  Overall, the Board 
finds the appellant's assertions of in-service injury and 
continuity of symptoms since service are not credible.  There 
is no doubt of material fact to be resolved in his favor.  
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2007).

ORDER

The claim of entitlement to service connection for a ruptured 
ear drum with left ear hearing loss is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


